Name: Council Regulation (EEC) No 3061/80 of 25 November 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 80 Official Journal of the European Communities No L 322/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3061/80 of 25 November 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries of the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in the other cases to suspend them completely ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures shall be taken only tempor ­ arily by fixing their period of validity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 30 June 1981 the autonomous Common Customs Tariff duties for the products listed in the Annex shall be suspended at the level indicated against each of them . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1980 . For the Council The President Colette FLESCH No L 322/2 Official Journal of the European Communities 28 . 11 . 80 ANNEX CCT heading No Description Rate of autonomous duty (% ) ex 03.01 I a) So-called salmon trout of the species 'Salmo gairdnerii ' or 'Salmo irideus' (rainbow trout), fresh , chilled or frozen , of a unit weight of not less than 1.5 kg, for smoking (b) /' ex 03.01 B I e) Piked dog-fish (Squalus acanthias), fresh , chilled or frozen , whole, headless or in pieces 0 ex 03.01 B II a ) and B II b) 7 Fillets of herring, fresh , chilled or frozen , for processing (a ) (b ) 3 ex 03.02 A I a ) Herring, dried , salted or in brine , whole , headless or in pieces 8 ex 03.02 A II d) Fillets of herring, dried , salted or in brine 8 ex 1 6.04 B I Salmon for the processing industry for further manufacture into pastes or spreads (b ) 0 ex 1 6.04 C II Spiced and salted herrings , in immediate packings of a net capacity of 1 0 kg or more 8 ex 1 6.04 C II ' Herring-flaps ', prepared or preserved in vinegar, in immed ­ iate packings of a net capacity of 10 kg or more 8 ex 1 6.05 A Crabs of the species 'King' (Paralithodes camtchaticus), 'Hana ­ saki ' (Paralithodes brevipes), 'Kegani ' (Erimacrus isenbecki ), and 'Queen ' (Chinoecaetes spp), 'Red' (Geryon quinquedens) and 'Rough stone' ( Neolithodes asperrimus), simply boiled in water and shelled , whether or not frozen , in immediate pack ­ ings of a net capacity of 2 kg or more 0 ex 1 6.05 B Shrimps and prawns other than those of the 'Crangon ' variety , boiled in water and shelled , whether or not frozen or dried , for the industrial manufacture of products falling within heading No 16.05 (b) 10 (a ) The suspension shall apply to fish intended to undergo any treatment unless they are intended to undergo exclusively one or more of the following treatments :  cleaning, gutting, heading, tailing ,  cutting (excluding filleting or cutting of frozen blocks),  sorting,  labelling,  packing,  icing,  freezing,  deep freezing ,  thawing, separation . The suspension is not allowed for products on which otherwise qualifying treatments are intended to be carried out at retail or catering level . The suspension shall apply only to fish intended for human consumption . (b) Control of the use for this special purpose shall be carried out pursuant to the relevant Commu ­ nity provisions .